Opinión disidente en parte y concurrente en parte emitida por la Jueza Presidenta Oronoz Rodríguez. Hoy, en lo que constituye un duro golpe a la representa-tividad democrática que nuestro sistema constitucional ga-rantiza, una mayoría de este Tribunal ha determinado ne-garle representación electoral a un partido minoritario ante la Asamblea Legislativa. No puedo estar de acuerdo con su proceder. El examen del texto e historial de nuestra Constitución no deja espacio para duda alguna con respecto a que en la Convención Constituyente existía una voluntad unánime de garantizar que las minorías tuviesen siempre una re-presentación adecuada en la Legislatura(1) Los constitu-yentes conocían muy de cerca los peligros que representa para la democracia el total control legislativo por la mayo-ría y la importancia de que el proceso político-democrático se enriquezca con la crítica y la fiscalización que los repre-sentantes de las minorías pueden hacer con respecto a la labor de una mayoría(2)  Hoy una mayoría de este Tribunal le niega eficacia a ese mandato constitucional que procura garantizar represen-tación sustancial a los partidos minoritarios en la Asam-blea Legislativa(3) Por ello, disiento de su dictamen. I — \ 1. Los hechos del caso y su referente histórico Los hechos del presente caso no están en controversia. En las elecciones de 2016 el Partido Nuevo Progresista (PNP) obtuvo el 78% de los votos en la contienda al Senado de Puerto Rico, aunque únicamente alcanzó el 41.80% de los votos para la Gobernación. Ello ha suscitado la interrogante de qué representación senatorial, si alguna, habrá de recibir el Partido Popular Democrático (PPD), como partido mino-ritario, en virtud de la See. 7 del Art. Ill de nuestra Constitución. Art. Ill, Sec. 7, Const. ELA, LPRA, Tomo l.(4)  Una situación electoral similar ocurrió en 1948, cuando un partido de mayoría (en aquel momento el PPD) también obtuvo escaños en la Legislatura que denotaban una des-proporción sustancial a su fuerza electoral, según medida por los votos obtenidos en la contienda a la Gobernación. Véase A. Fernós-Isem, Notes and Comments on the Constitution of the Commonwealth of Puerto Rico, Washington D.C., Office of the Resident Commissioner of Puerto Rico, 1952, págs. 57-58 (Notes and Comments). “La falla que se produjo en el año 1948”, explica el de-legado Luis Negrón López, presidente de la Comisión de la Rama Legislativa de la Convención Constituyente, “fue que un partido obteniendo el 62 por ciento de los votos [para la gobernación], obtuviera la casi totalidad de la re-presentación parlamentaria”. 2 Diario de Sesiones de la Convención Constituyente de Puerto Rico 1303 (1961). Véase, además, Femós-Isern, op. cit., pág. 57 (“In that election the candidates of the Popular Democratic Party won 94.8 per cent of the seats in the legislature [...] although its candidate for the governorship received only 61.2 percent of the vote cast for that office. To reverse these figures, the minority parties’ gubernatorial candidates polled 38,8 per cent of the popular vote but managed to win only 5.2 per cent [...] of the seats in the legislature”). (Én-fasis suplido). El referente histórico del 1948 planteó, pues, la posibi-lidad real —repetida en otras instancias de nuestra histo-ria electoral— “que una inadecuada distribución de los vo-tos obtenidos por las minorías produzca el resultado indeseable de que su representación en las cámaras no guarde proporción con los votos que obtengan en las urnas”. (Énfasis suplido). Diario de Sesiones, supra, T. 4, pág. 2595 (Informe de la Comisión de la Rama Legislativa de la Convención Constituyente). Para corregir esta “deficiencia” en el sistema electoral(5) los constituyentes elaboraron el mecanismo que ahora re-coge la See. 7 aquí en controversia, la cual “[e]stablec[e] la representación proporcional en forma excepcional y limi-tada, modificadamente, para asegurarle a las minorías una representación legislativa mínima irreducible”. (Énfa-sis en el original). P.P.D. v. Peña Clos I, 140 DPR 779, 814 (1996) (opinión concurrente en parte y disidente en parte del Juez Asociado Señor Fuster Berlingeri). Es decir, se trata de un mecanismo que procura garantizar sustancial-mente a cada partido minoritario una representación pro-porcional a la totalidad de su fuerza electoral, conforme a los factores delineados por los constituyentes(6) Veamos. 2. El texto y diseño constitucional En lo pertinente, la See. 7 del Art. Ill de nuestra Cons-titución dispone que [c]uando en una elección general resultaren electos más de dos terceras partes de los miembros de cualquiera de las cá-maras por un solo partido o bajo una sola candidatura, según ambos términos se definan por ley, se aumentará el número de sus miembros en los siguientes casos: (a) Si el partido o candidatura que eligió más de dos terceras partes de los miembros de cualquiera o ambas cámaras hu-biese obtenido menos de dos terceras partes del total de los votos emitidos para el cargo de Gobernador, se aumentará el número de miembros del Senado o de la Cámara de Represen-tantes o de ambos cuerpos, según fuere el caso, declarándose electos candidatos del partido o partidos de minoría en nú-mero suficiente hasta que la totalidad de los miembros del partido o partidos de minoría alcance el número de nueve en el Senado y de diecisiete en la Cámara de Representantes. Cuando hubiere más de un partido de minoría, la elección adi-cional de candidatos se hará en la proporción que guarde el número de votos emitidos para el cargo de Gobernador por cada uno de dichos partidos con el voto que para el cargo de Gobernador depositaron en total esos partidos de minoría. (Énfasis suplido). Art. Ill, Sec. 7, Const. ELA, LPRA, Tomo 1, ed. 2016, págs. 398-399. Como se puede apreciar, la citada Sec. 7 establece “un mecanismo para que, cuando en las elecciones generales el partido de mayoría elija más de dos terceras (2/3) partes de los miembros de la Legislatura, se garantice sustancial-mente a cada partido minoritario una representación pro-porcional a la totalidad de su fuerza electoral, pero nunca en exceso de una tercera parte del número original de le-gisladores en la cámara correspondiente”. (Énfasis suplido). P.P.D. v. Peña Clos I, supra, pág. 843 esc. 2 (opi-nión disidente del Juez Asociado Señor Negrón García).(7)  La experiencia electoral de 1948 sirvió, pues, para que los constituyentes diseñaran un procedimiento con la in-tención “de asegurar que el partido de mayoría no obtuviera escaños en la legislatura que denotaran una desproporción sustancial a su fuerza electoral. Así cuando el partido de la mayoría elija más de dos terceras partes de los miembros de la legislatura, la sec-ción [7 del Artículo III\ provee un mecanismo por el cual se le garantice sustancialmente a cada partido minoritario una re-presentación proporcional a la totalidad de su fuerza electoral”. Nótese que el concepto fuerza electoral se define, no por el número de representantes a la Asamblea Legislativa, sino por el número de votos obtenidos por un candidato a Gobernador. (Énfasis suplido y en el original). O.E. Resumil de Sanfilippo y R. Faría González, La garantía constitucional a la representa-ción de las minorías en la Asamblea Legislativa: naturaleza, alcance y extensión, 65 (Núm. 2) Rev. Jur. UPR 329, 339 — 340 (1996), citando a Femós-Isern, op. cit, pág. 57. Lo anterior queda claramente ilustrado con las siguien-tes expresiones contemporáneas a la aprobación de nues-tra Constitución: This section [7] is designed to assure representation of minority parties in the legislature approximating their voting strength on an island-wide basis. At the present time there are four political parties in Puerto Rico. Past experience has shown that the number of seats they win in the legislature may bear little relation to their total island-wide electoral strength. This has been true under both Organic Acts. As the situation is now, the party whose candidate is elected Governor may win nearly all the seats in the legislature, even though the candidate himself has polled only a bare majority of the total vote. Conversely, the minority parties may poll a fairly large total vote for their respective candidates for Governor but succeed in capturing only two or three seats in both houses of the legislature. All members of the Convention, majority and minority alike, wished to prevent this situation under the new Constitution. They therefore devise the system set forth in Section 7, which assures that a majority party will not receive seats in the legislature substantially disproportionate to its total voting strength. (Énfasis suplido). Fernós-Isern, op. cit., pág. 57. Así pues, conscientes de los desfases que puede producir “una inadecuada distribución de los votos obtenidos por las minorías”,(8) la See. 7 introdujo “la acción reparadora de completar la proporción a los partidos que no la obtuvieron”. (Enfasis suplido). Diario de Sesiones, supra, T. 2, pág. 1305. Ello a través de “los delegados que se adi-cionan para completar la proporción de cada partido minoritario”. (Énfasis suplido). íd., pág. 1300. Esto con el propósito de “garantiza [r] una representación igual a la que obtuvieron en las urnas, a los partidos que no la hayan obtenido, dentro de la tercera parte del número original de miembros de una cámara”. íd., pág. 1304. 3. El reconocimiento jurisprudencial de los principios so-bre los que se asienta el diseño constitucional Nuestros precedentes anteriores han reconocido los principios sobre los que se asienta el diseño constitucional de la See. 7. A tales efectos, en el pasado hemos destacado que “[e]s en la See. 7 [...] en donde se encuentran las disposiciones especificas que garantizan la representación de los partidos minoritarios en la Asamblea Legislativa”. (Énfasis suplido). Faster v. Busó, supra, pág. 332. En otras pala-bras, “la See. 7 del Art. Ill es el vehículo que utilizaron los constituyentes para hacer realidad su deseo de garantizar representación en la Asamblea Legislativa a los partidos minoritarios”. íd., pág. 340. De esta forma, “dicha See. 7 [...] les concede determinados escaños legislativos a los par-tidos de minoría cuando éstos, todos juntos, no logran ele-gir más de una tercera parte de los senadores o de los representantes”. (Énfasis suplido). íd. Nuestra jurisprudencia ha sido, pues, enfática en esta-blecer que “la See. 7 del Art. Ill de la Constitución [...] se refier[e\ expresa y específicamente a partidos de minoría”. (Énfasis suplido). Fuster v. Busó, supra, pág. 342. Véase, además, P.P.D. v. Peña Clos I, supra, pág. 791 (opinión con-currente de la Jueza Asociada Señora Naveira de Rodón) (“Los partidos políticos de minoría y sus legisladores son acreedores del derecho cuyo ejercicio promueve la repre-sentación sustancial de dichos partidos en la Asamblea Legislativa”). No debe, por lo tanto, causar sorpresa alguna que “la Constituyente [haya] vincula [do] la representación de mi-norías al concepto ‘partido’ en vez de ‘candidato’ al escribir el Art. Ill, Sec. 7”. Fuster v. Busó, supra, pág. 354 (voto particular del Juez Asociado Señor Díaz Cruz). Ello, pues el diseño constitucional de la See. 7 se centra en “garantí [zar] sustancialmente a cada partido minoritario una representación proporcional a la totalidad de su fuerza electoral”,(9) y no en otras figuras conocidas por los consti-tuyentes (como la del candidato independiente, que fue in-corporada de forma expresa por éstos en la See. 8, mas no en la See. 7), pero ajenas al esquema delineado. 4. La representación senatorial minoritaria que exige la See. 7 Considero que el texto y diseño constitucional, así como nuestros pronunciamientos pasados, exigen que la repre-sentación minoritaria aquí en controversia alcance el nú-mero de nueve en el Senado, mediante la adición de cuatro escaños a la delegación del PPD. a. La negativa mayoritaria a otorgar un cuarto escaño al PPD Me parece conveniente destacar que en este caso no existe controversia entre las partes sobre la procedencia de adicionarle al PPD tres de esos cuatro escaños. Ahora bien, en cuanto al cuarto escaño una mayoría de este Tribunal opina que el mismo no debe ser añadido, por el simple hecho de considerar que la representación de los partidos minoritarios debe ser limitada por la elección de candidatos independientes. No le asiste la razón. El diseño constitucional de la See. 7 es claro en cuanto a su mandato de garantizar la representación de los partidos minoritarios ante la Asamblea Legislativa en proporción a su fuerza electoral. Véase Fernós-Isern, op. cit., pág. 57 (“This section is designed to assure representation of minority parties in the legislature approximating their voting strength on an island-wide basis” [énfasis suplido]). Véase, además, P.P.D. v. Peña Clos I, supra, pág. 843 esc. 2 (opinión disidente del Juez Asociado Señor Negrón García). Estimo que la disminución en la representación de los partidos minoritarios que hoy decreta la mayoría de este Tribunal configura un duro golpe para la representatividad democrática que fuera concebida por los constituyentes. Ello es particularmente cierto si se considera la situa-ción de desproporcionalidad que los constituyentes tuvie-ron presentes a raíz de la elección del 1948(10) y cuyos in-dicios se replican en el 2016 cuando (i) un partido mayoritario (PNP) obtiene el 78% de los votos en la con-tienda al Senado, aunque únicamente alcanza el 41.80% de los votos para la Gobernación, y (ii) como cuestión inversa, el partido minoritario (PPD) obtiene una representación de 15% en el Senado, a pesar de que su candidato a la Gober-nación obtuvo el 38.87% de los votos. Nótese que [...] los miembros de la Constituyente no rechazaron por completo el principio de representación proporcional. Es decir, [aunque] acogieron principalmente la [...] visión moderna de la representación legislativa, [...] también acogieron, de ma-nera limitada y excepcional, la representación legislativa atada a los comitentes. Ello, porque les preocupaba también, hondamente, el problema de la representación minoritaria. [Por tal razón, establecieron la representación proporcional en forma excepcional y limitada, modificadamente, para ase-gurarle a las minorías una representación legislativa mínima irreducible. (Énfasis en el original). P.P.D. v. Peña Clos I, supra, pág. 814 (opinión concurrente en parte y disidente en parte del Juez Asociado Señor Fuster Berlingeri). Es este sistema de proporcionalidad limitada el que hoy la mayoría coarta, utilizando el escaño de un candidato independiente ya electo para equivocadamente reducir los escaños que la Constitución pretende adicionar a los parti-dos minoritarios. Tal disminución tiene el efecto nocivo de (i) diluir la representación proporcional que nuestra Cons-titución estableció para tales partidos minoritarios, así como (ii) anular el objetivo de los constituyentes de asegu-rar que el partido de mayoría no obtenga escaños en la Legislatura que denoten una desproporción sustancial a su fuerza electoral, según medida por los votos obtenidos en la contienda a la Gobernación. Véase Fernós-Isern, op. cit., págs. 57-58. b. La disposición del presente recurso por virtud de la adición de un cuarto escaño En vista de lo anterior, resolvería que la See. 7 requiere la adición del referido cuarto escaño al PPD. Asimismo, considero que la adición de ese cuarto escaño dispone de la controversia aquí planteada, por entender que en el cóm-puto de los 9 senadores que deben componer la minoría de los partidos en el Senado según la See. 7 del Artículo III de nuestra Constitución, debe incluirse el escaño que ocupa el representante del PIP, el actual senador Juan Dalmau Ramírez.(11) Ello, por razón de que el senador Dalmau com-pareció a las elecciones bajo un partido político debida-mente configurado según nuestro ordenamiento jurídico. El hecho de que el PIP haya perdido su franquicia electoral tras las elecciones del 8 de noviembre de 2016,(12) no debe tomarse en cuenta para restarle a la voluntad de los elec-tores que decidieron prestarle su voto a ese partido de minoría. W \ — i En conclusión, no puedo avalar el curso de acción se-guido por la mayoría, en tanto le niega eficacia al claro mandato constitucional que procura garantizar represen-tación sustancial a los partidos minoritarios en la Asam-blea Legislativa. No existe apoyo en el texto o historial constitucional, ni en nuestra jurisprudencia, que justifique este proceder mayoritario. En primer lugar, como cuestión de hermenéutica, resulta particularmente cuestionable que la mayoría le atribuya 2 significados distintos a 1 mismo concepto (partido de mino-ría) en 1 misma sección de la Constitución (Art. Ill, Sec. 7). Es decir, para tratar de justificar su dictamen la mayoría ha optado por crear un desfase interpretativo en cuanto al tér-mino “partidos de minoría” de la See. 7, interpretando así que los candidatos independientes no serían un partido mi-noritario para fines de ser añadidos, pero sí lo serían para fines de reducir la acción reparadora que instauró la See. 7 para completar la proporción de los partidos minoritarios conforme a su fuerza electoral (medida por el número de votos emitidos para el cargo de Gobernador). Por otra parte, las razones ofrecidas por algunos miem-bros de la mayoría para negarle eficacia a la See. 7 lo único que reflejan es que —como preferencia personal— hubieran deseado que la misma no fuera aprobada. Es decir, cuestio-nar que haya más legisladores de minoría no elegidos me-diante voto directo de una mayoría simple (a los que haya que asignar recursos y funciones, como contrapeso al poder mayoritario) es una diferencia de visión democrática con los constituyentes, que no le compete a este Foro tener(13)  Asimismo, en cuanto a la interpretación que se le atri-buye a la frase “núcleos de opinión” mencionada en los debates de la Asamblea Constituyente, si la intención de esta última hubiera sido que esos núcleos de opinión (que según la mayoría no son partidos políticos) estuvieran represen-tados en las cámaras legislativas, y que sus voces se oye-ran, hubiesen diseñado un mecanismo que les permitiera adicionarse bajo la Sec. 7.(14)  Lo cierto es que la See. 7 en nada ayuda a esos núcleos de opinión (interpretado por la mayoría como candidatos inde-pendientes) a formar parte de la Asamblea Legislativa. Si forman parte de esta es porque fueron electos mediante el voto directo. Si no resultaron electos, la See. 7 en nada abona a que sus voces se escuchen. Por otra parte, y a diferencia de lo que estima la mayoría, la realidad es que este caso no presenta una encrucijada de partidos políticos versus candidaturas independientes. Ante nosotros no está en controversia la elección de candidato independiente alguno. Es decir, nadie cuestiona la elección del hoy senador, Hon. José Vargas Vidot.(15) Lo único que está hoy planteado es si procede inhibir el diseño constitu-cional que procura garantizar representación sustancial a los partidos minoritarios en la Asamblea Legislativa. Opino que ello resulta improcedente. I — I h-í hH Expuesto lo anterior, me veo obligada a expresarme sobre un último asunto. En particular, me parece lamentable que una mayoría de este Tribunal resuelva una controversia de tanta envergadura mediante una sentencia. A pesar de que mi posición no es la postura mayoritaria, este Tribunal de-bió establecer una norma clara de cara al futuro. Además, si lo que se hace es acoger intacta la Resolución de la Comisión Estatal de Elecciones, este Tribunal derrotó con su actua-ción el propósito que nuestro ordenamiento jurídico le concede al auto de certificación intrajurisdiccional. Nuestra Constitución delegó en nosotros, los Jueces y las Juezas del Tribunal Supremo, una responsabilidad inmensa. A fin de cuentas, nosotros somos los intérpretes de la Constitución. Esta Curia debió establecer un dictamen sostenido por una opinión, en la cual se consideraran am-pliamente las cuestiones involucradas, se fundamentaran los razonamientos con precedentes y se estableciera clara-mente la norma aplicable al asunto novel y trascendental que nos ha sido planteado. El respeto por nuestro sistema democrático de gobierno así lo exigía. En fin, en vista de lo anterior y de que una mayoría de este Tribunal hoy procede a coartar el diseño constitucio-nal que procura garantizar representación sustancial a los partidos minoritarios en la Asamblea Legislativa, respe-tuosamente disiento en parte y concurro en parte.   Véase P.P.D. v. Peña Clos I, 140 DPR 779, 814-815 (1996) (opinión concu-rrente en parte y disidente en parte del Juez Asociado Señor Puster Berlingeri).    Id.    Fuster v. Busó, 102 DPR 327, 330 (1974).    Específicamente, a raíz de la referida contienda los 27 escaños del Senado de Puerto Rico quedaron originalmente distribuidos de la forma siguiente: (a) 21 escaños para la delegación del PNP; (b) 4 escaños para la delegación del PPD; (c) un (1) escaño para el candidato que compareció a la elección general bajo la insignia del Partido Independentista Puertorriqueño (PIP), Ledo. Juan Dalmau Ra-mírez, y (d) un (1) escaño para el candidato independiente, Dr. José Vargas Vidot.    2 Diario de Sesiones de la Convención Constituyente de Puerto Rico 1303 (1961).    A. Fernós-Isern, Notes and Comments on the Constitution of the Commonwealth of Puerto Rico, Washington D.C., Office of the Resident Commissioner of Puerto Rico, 1962, págs. 67-58.    Véase, además, O.E. Resumil de Sanfilippo y R. Paría González, La garantía constitucional a la representación de las minorías en la Asamblea Legislativa: natu-raleza, alcance y extensión, 65 (Núm. 2) Rev. Jur. UPR 329, 338 (1996).    Diario de Sesiones, supra, T. 4, pág. 2596. Véase, además, Diario de Sesiones, supra, T. 2, pág. 1304 (“[Con] este plan lo que se propone [...] es dar un poco de protección mayor a situaciones anómalas que pueden surgir, cuando haya una dis-tribución matemáticamente inequitativa de los votos, porque resulte así en las ur-nas, cosa que es inevitable”).    P.P.D. v. Pena Clos I, supra, pág. 843 esc. 2 (opinión disidente del Juez Asociado Señor Negrón García).    Véase P.P.D. v. Peña Clos I, supra, pág. 802 esc. 18 (opinión concurrente de la Jueza Asociada Señora Naveira de Rodón) (“reiteradamente se ha dicho que el propósito para adoptar una disposición constitucional que asegurara el derecho de representación de las minorías era evitar, dentro de lo posible, la situación surgida en las elecciones de 1948. En esa ocasión el Partido Popular Democrático acaparó el 94.8% de los escaños legislativos, pero sólo obtuvo el 61.2% del total de los votos emitidos para el cargo de Gobernador. Los partidos de minoría, sin embargo, ha-biendo logrado el 88.8% de los votos para el cargo de Gobernador, obtuvieron sólo 5.2% del total de los escaños legislativos” [énfasis suplido]).    Esto hace innecesario abordar la controversia ulterior sobre si la composi-ción final del Senado según la See. 7 debe mantener, o no, las 2/3 partes que origi-nalmente recibió la mayoría parlamentaria. Ello pues, aún con la adición de 4 esca-ños al PPD, la delegación del PNP retendría 2/3 partes de la mayoría parlamentaria, al contar con 21 de los 31 escaños resultantes.    Véase Democratic Party v. Tribunal Electoral, 107 DPR 1, 14 (1978): “Los movimientos políticos no mueren de repente al llegar la medianoche. La pérdida de la franquicia electoral [...] sobre la base de insuficiencia de votos, no marca necesariamente la extinción del partido o agrupación bajo el cual se aglutinan unos electores de minoría con un programa, planes de gobierno e ideas para enfren-tar la problemática del país”.    El efecto directo en la distribución de recursos y tareas es uno que a con-ciencia crearon los constituyentes al establecer el mecanismo para la adición de escaños. En 10 elecciones anteriores ese ha sido el efecto al activarse la “ley de minorías”. Véase Resolución de la Comisión Estatal de Elecciones, CEE-RS-16-090, págs. 9-10, Apéndice, págs. 31-32, citando a F. Bayrón Toro, Historia de las eleccio-nes y los partidos políticos de Puerto Rico (1809-2012), 8va ed. rev., San Juan, Pubs. Gaviota, 2016. Este caso y la elección directa de un candidato independiente no varía esa realidad.    Véase Fuster v. Busó, supra, pág. 364 (voto particular del Juez Asociado Señor Díaz Cruz) (“Hay considerable argumento entre las partes en cuanto al pro-pósito de la Asamblea Constituyente de dar representación en la Legislatura a los llamados grupos de opinión minoritaria. No existe mejor criterio conocible para per-cibir un grupo de opinión que su consolidación en partido político lo que indudable-mente llevó la Constituyente a vincular la representación de minorías al concepto ‘partido’ en vez de ‘candidato’ al escribir el Art. Ill, Sec. 7 de nuestra Constitución”).    Y lo que hoy se resuelva no tiene efecto alguno en cuanto a su escaño.